847 So.2d 575 (2003)
DEPARTMENT OF CORRECTIONS, Appellant.
v.
Benny CHESNUT, Appellee.
No. 1D03-1192.
District Court of Appeal of Florida, First District.
June 16, 2003.
Gary Lavon Grant, Assistant General Counsel, Tallahassee, for Appellant.
Ben R. Patterson of Patterson & Traynham, Tallahassee, for Appellee.
Stephen A. Meek, and Jerry Chatham, Tallahassee, for Public Employees Relations Commission.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of April 14, 2003, as well as the response filed by the Public Employees Relations Commission, the Court has determined that the order is not a final appealable order. See Dep't of Corrections v. Saulter, 751 So.2d 163 (Fla. 1st DCA 2000); see also Mathis v. Dep't of Corrections, 726 So.2d 389 (Fla. 1st DCA 1999). Accordingly, the appeal is dismissed for lack of jurisdiction.
ERVIN, KAHN and HAWKES, JJ., concur.